ORDER

PER CURIAM.
Brandon C. McGuire appeals the judgment entered upon a jury verdict convicting him of first-degree murder, second-degree murder, first-degree assault, forcible rape, kidnapping, and two counts of forcible sodomy. We find that the trial court did not abuse its discretion in denying McGuire’s motion to sever the counts alleging crimes against K.J. from the counts alleging crimes against H.T. We also find that the trial court did not plainly err in sustaining the State’s objection during McGuire’s cross-examination of Officer Heather Sabin. Finally, we find that the trial court did not plainly err in failing to remediate the effect of the State’s closing argument.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).